Name: 2002/768/EC: Commission Decision of 27 September 2002 amending Decision 2002/69/EC concerning certain protective measures with regard to the products of animal origin imported from China (Text with EEA relevance) (notified under document number C(2002) 3603)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  animal product;  Asia and Oceania;  trade;  agricultural policy
 Date Published: 2002-09-28

 Avis juridique important|32002D07682002/768/EC: Commission Decision of 27 September 2002 amending Decision 2002/69/EC concerning certain protective measures with regard to the products of animal origin imported from China (Text with EEA relevance) (notified under document number C(2002) 3603) Official Journal L 260 , 28/09/2002 P. 0031 - 0033Commission Decisionof 27 September 2002amending Decision 2002/69/EC concerning certain protective measures with regard to the products of animal origin imported from China(notified under document number C(2002) 3603)(Text with EEA relevance)(2002/768/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 22(6) thereof,Whereas:(1) Commission Decision 2002/69/EC of 30 January 2002 concerning certain protective measures with regard to the products of animal origin imported from China(2), as last amended by Decision 2002/573/EC(3), was adopted following the identification during a Community inspection visit to China of serious shortcomings as regards veterinary medicines regulation and the residue control system in live animals and animal products, and following the presence of harmful residues, including chloramphenicol, in products intended for human or animal consumption, presenting a risk to their health.(2) Decision 2002/69/EC was to be reviewed on the basis of the information provided by the Chinese competent authorities, of any results from the increased monitoring and testing carried out by Member States on consignments arriving before 14 March 2002 and, if necessary, of the results of an on-the-spot inspection visit by Community experts.(3) In view of the favourable results of the tests carried out on certain fishery products of some fish species imported from China, it is appropriate to discontinue the reinforced tests carried out on these products.(4) However, in view of the continuing unfavourable results of tests carried out on casings imported from China, it is appropriate for the time being to maintain the reinforced tests carried out on these products.(5) It is appropriate to ensure a rapid implementation to avoid a disruption of these re-enforced tests on casings.(6) Decision 2002/69/EC should, therefore be amended accordingly.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 2002/69/EC is amended as follows:1. In Article 3 the words "Until 30 September 2002" are deleted.2. Annexes I and II to Decision 2002/69/EC are replaced by the text in the Annex to this Decision.Article 2Member States shall amend the measures they apply to imports in order to bring them into line with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission.Article 3This Decision is addressed to the Member States.Done at Brussels, 27 September 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 30, 31.1.2002, p. 50.(3) OJ L 181, 11.7.2002, p. 21.ANNEX"ANNEX IList of products of animal origin intended for human consumption or animal feed use authorised to be imported into the Community- Fishery products, which are caught, frozen and packaged in their final packaging at sea and landed directly on Community territory, excluding all crustaceans except those caught in the Atlantic Ocean referred to below.- Entire crustaceans caught in the Atlantic Ocean, which have not undergone any preparation or processing operation other than freezing and packaging in their final package at sea and landed directly on Community territory.- Gelatin.- Entire fish, fish deheaded and gutted and fish fillets from the following species caught at sea:- Alaska pollack (Theragra chalcogramma)- Cod (Gadus spp.)- Redfish (Sebastes spp.)- Blue whiting (Micromesistius poutassou)- Halibut (Reinhardtius spp.)- Haddock (Melanogrammus aeglefinus)- Herring (Clupea spp.)- Yellowfin sole (Limanda spp.)- Cephalopods (Sepiidae, Sepiolidae, Loliginidae, Ommastrephidae; Octopodidae)- Plaice (Pleuronectes platessa)- Pacific salmon (Oncorhynchus keta, O. kisutch, O. nerka, O. gorbuscha).- Fillets of Salmon (Salmo salar).ANNEX IIList of products of animal origin intended for human consumption or animal feed use authorised to be imported into the Community, subject to a chemical test under the conditions of Article 3- Casings."